EXHIBIT 10.8
SUPPLY OF SERVICES AGREEMENT
 
THIS SUPPLY OF SERVICES AGREEMENT (the “Agreement”) is entered into with effect
from 12th December 2008 the “Effective Date”, between Flex Fuels Energy, Inc a
Nevada corporation c/o Office of CSC Services of Nevada Inc, Resident Agent for
Flex Fuels Energy Inc, 502 E John Street, Carson City, Nevada, 89706, USA (the
“Company”), and Thomas Barr, of 46 Chobham Road, Ottershaw, Surrey KT16 0NN,
United Kingdom, whereby Thomas Barr (“the Contractor”) agrees to provide certain
services (“the Services”) to the Company. The Parties to this Agreement are the
Company and Thomas Barr.
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
 
ARTICLE I:  Definitions and Interpretations
 
1.1           Definitions
 
For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires, the following terms shall have the following
respective meanings:
 
“Base Fee” shall have the meaning specified in Section 3.1.
 
“Board of Directors” shall mean the Board of Directors of the Company.
 
“Cause” shall have the meaning specified in Section 4.3.
 
“Company” will also include its subsidiaries, parents and affiliates where it is
reasonably logical the use of the word would include such other entities, and
include any successor to its business and/or substantially all its assets which
executes and delivers the Agreement as provided for in Section 7.4 or which
otherwise becomes bound by all terms and provisions of this Agreement by
operation of law.
 
“Confidential Information” shall have the meaning specified in Section 5.1(a).
 
“Disability” shall mean a physical or mental condition of one of the Contractors
that, in the good faith judgment of not less than a majority of the Board of
Directors, prevents that individual from being able to perform the services
required under this Agreement. If any dispute arises as to whether a Disability
has occurred, or whether a Disability has ceased and the Contractor is able to
resume duties, then such dispute shall be referred to a licensed physician
mutually agreed upon by the Contractor and the Company, which physician will not
be any of the Contractor’s regular physicians.  The Contractor shall submit to
such examinations and provide information as such physician may request and the
determination of such physician as to the Contractor's physical or mental
condition shall be binding and conclusive on the parties.  The Company shall pay
the cost of any such physician and examination.
 
“Dispute” shall have the meaning specified in Article VI.
 
 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Expiration Date” shall have the meaning specified in Section 2.2.
 
“Notice of Termination” shall mean a notice purporting to terminate this
Agreement in accordance with Section 4.1, 4.2 or 4.3.
 
 
1

--------------------------------------------------------------------------------

 
 
“Person” shall mean and include an individual, a Partnership, a joint venture, a
corporation, a trust and an unincorporated organization.
 
“Incentive Fee” shall have the meaning specified in Section 3.2.
 
“Term” shall have the meaning specified in Section 2.2.
 
“Termination Date” shall mean the termination date specified in a Notice of
Termination delivered in accordance with this Agreement.
 
1.2           Interpretations
 
(a)           In this Agreement, unless a clear contrary intention appears, (i)
the words “herein,” “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision, (ii) reference to any Article or Section, means such Article
or Section hereof, (iii) the words “including” (and with correlative meaning
“include”) means including, without limiting the generality of any description
preceding such term, and (iv) where any provision of this Agreement refers to
action to be taken by either party, or which such party is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such party.
 
(b)           For the avoidance of doubt this Agreement refers to the provision
of certain services to be provided by the Contractor.
 
(c)           The Article and Section headings herein are for convenience only
and shall not affect the construction hereof.
 
(d)           For the avoidance of doubt it is specifically agreed between the
Parties that nothing in this agreement shall be construed as inferring any
employment rights and obligations between the Company and/or any of its
subsidiaries and associates and the Contractor and, as a result, the Company
shall have no obligation or right to make any withholding tax deductions, unless
required to do so by law. The Contractor warrants and represents to The Company
that it shall be solely responsible for any income, social security or other
taxation liabilities that are payable on the compensation referred to herein.
The Company agrees that it or any subsidiary that benefits from the service
provided by Contractor will pay VAT, if any, that is payable or is subsequently
deemed to be payable on invoices raised by the Contractor, even if such VAT is
not initially included in invoices by virtue of the Parties understanding that
the service provided are not subject to VAT because they are effectively
exported and therefore believes to be zero rated.
 
ARTICLE II: Services, Compensation etc.
 
2.1           Service Arrangement
 
The Company agrees to contract with the Contractor to provide the Services of
the Contractor as further described herein and the Contractor agrees to provide
such services.
 
2.2.           Term of Agreement
 
Unless sooner terminated pursuant to Article IV, the term of this Agreement (the
“Term”) shall end on 1 April, 2009, subject to extension as herein
provided.  The Term will be automatically extended by an additional one (1)
month unless one party gives written notice to the other at least 3 months
before the then effective Expiration Date indicating that the party does not
extend Term of the Agreement.  If the Term is extended, then the Expiration Date
will be automatically extended by a corresponding three (3) months.  The right
not to extend the Term and corresponding Expiration Date is separate from the
right to give a Notice of Termination herein.
 
 
2

--------------------------------------------------------------------------------

 
 
2.3           Services
 
(a)           During the Term of the Agreement, the Contractor shall provide
such professional and related services as are commensurate with the position of
Chief Executive Officer.  In addition the Contractor shall agree that the
Contractor shall accept appointment as a director and/or officer of the Company
and its subsidiaries, as shall be agreed from time to time with the Company,
and, as such, the Contractor shall have the responsibilities and authorities
designated to him by the bylaws of the Company, if stated therein, and the Board
of Directors.
 
(b)           During the Term of the Agreement, the Contractor shall (i) report
to the Board of Directors and (ii) observe and comply with all lawful policies,
directions and instructions of the Board of Directors and the Company that are
consistent with the provisions of this paragraph 2.3.
 
(c)           During the Term of the Agreement, the Contractor shall (i) devote
his business time, attention, skill and efforts to the faithful and efficient
performance of the provision of the Services as is reasonably required.
 
(d)           The Company acknowledges that the Contractor may occasionally have
other clients and that the Contractor may have other commitments which he needs
to attend to. The Contractor agrees as follows: (i) that his obligations to
provide service to the Company shall take priority to other commitments and (ii)
to not accept any other client that may create a conflict with services to be
provided to the Company and (iii) to take reasonable steps to resign his role in
relation to any client that may come into conflict with the Company, the Company
acknowledges and accepts that the Contractor’s existing directorships and
relationships as disclosed in Schedule 1 (“Disclosed Relationships”) to this
agreement do not represent an employment conflict and (iv) to accept the
decision of the Board of Directors of the Company as to whether a conflict
situation exists and to draw any client situation to the attention of the Board
of Directors if the Contractor believes that a conflict does or may arise.
 
(e)           During the currency of this Agreement, the Contractor shall not
knowingly prejudice, in any material respect, the reputation of the Company in
the fields of business in which it is engaged or with the investment community
or the public at large.
 
(f)           If elected or appointed thereto, and only for the duration of such
elected term or appointment, the Contractor shall, as an integral part of and to
facilitate the provision of the Services referred to herein, serve as a director
and/or officer of the Company and any of its subsidiaries and/or in one or more
executive positions of any of such subsidiaries, provided that the Contractor is
indemnified for serving in any and all such capacities on a basis consistent
with that provided by the Company to other directors and executive officers of
the Company or similarly situated executive officers of any such subsidiaries.
 
(g)           The Contractor represents that there are no restrictions imposed
upon him by any covenants or agreements arising out of any prior engagement
which materially affect his ability to provide the services set forth in this
Agreement. The Contractor agrees to indemnify and hold the Company harmless for
any judgment and related costs, including attorney’s fees, which may be entered
against the Company as a result of a breach of any such covenants or violation
of any such restrictions, and agrees that any such breach or violation shall
qualify for “Cause” termination pursuant to Section 4.3 below.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III: Fees and Expenses
 
3.1           Base Fee
 
(a)           For services rendered by the Contractor under this Agreement, the
Company shall pay to the Contractor a base monthly fee of £7,916 to be paid at
the end of each month in GBP to a bank account nominated by the Contractor and
maintained in his name. The amount is exclusive of any VAT that is or may be
payable.
 
(b)           The Contractor shall be granted such stock warrants as the Company
shall for time to time agree to grant as further consideration for the Services
and to provide incentive.
 
3.2           Incentive Fee
 
During the Term, the Parties may agree from time to time to modify this
Agreement so as to engage the Contractor to provide services over and above
those set out in this Agreement and/or to provide incentive to the Contractor to
add exceptional value such as by virtue of his corporate finance / M&A know-how
and expertise and / or network.
 
3.3           Period of Absence
 
The Company accepts that the Contractor may from time to time take vacation from
his full time client commitments to the Company (Period of Absence). During such
periods the Contractor shall ensure that adequate base coverage is provided by
the Contractor so as not to prejudice the quality of the overall service. On no
account shall the Contractor take a Period of Absence other than in accordance
with the following: (a) it shall be within the overall average annual Time
Commitment calculation; (b) it shall only exceed 14 consecutive business days
with the prior agreement of the Board of the Company, which shall not be
unreasonably denied.
 
3.4           Expense Reimbursement
 
The Company shall reimburse the Contractor for all reasonable travel and other
business expenses incurred by its Contractors in the performance of the
Services. Such expenses shall be submitted monthly in arrears and the Contractor
shall retain and make available for inspection all supporting vouchers for the
duration of the Agreement. Expense reimbursements shall be made in line with the
principles set out in the Companies policies that apply to its employees as
modified by agreement from time to time made in writing between the Parties.
 
ARTICLE IV: Termination
 
4.1           Termination by the Contractor
 
The Contractor may, at any time prior to the Expiration Date, terminate the
provision of the Agreement for any reason by delivering a Notice of Termination
to the Board of Directors.  The Notice of Termination shall be effective not
less than three months after the date of the notice and state the effective
Termination Date and if none is specified then the Termination Date will be
three months after the date of the Notice of Termination.  The Termination Date
under this provision may be beyond the Expiration Date.
 
4.2           Termination by the Company
 
The Board of Directors may, at any time one month after the date of this
Agreement and prior to the Expiration Date, terminate the Agreement for any
reason by delivering a Notice of Termination to the Contractor.  The Notice of
Termination by the Company shall be effective not less than three months after
the date of the notice and state the effective Termination Date and if none is
specified then the Termination Date will be three months after the date of the
Notice of Termination.  The Termination Date under this provision may be beyond
the Expiration Date.
 
 
4

--------------------------------------------------------------------------------

 
 
4.3           Termination for Cause
 
The Company may terminate the Agreement for “Cause” upon the giving of a Notice
of Termination to the Contractor, subject to the terms of this sub-part, which
shall be effective immediately.  The Notice of Termination for Cause shall state
the basis for the notice.  The Company shall have “Cause” to terminate the
Agreement during the Term of this Agreement, if the Contractor’s actions result
in:
 
(a)           Failure to materially provide the Services to a reasonable
standard after written notice and reasonable opportunity for cure, all as
reasonably determined by the Board of Directors upon a vote of a majority of its
members, such vote not including the Contractor.  Any such notice will allow for
a minimum of one (1) month for the Contractor to cure such failure from the date
of such notice.  Any determination of whether the Contractor has failed to
materially perform his duties shall not be based on performance or the financial
condition of the Company or the ability of the Contractor to effectuate such
Company performance or financial condition.
 
(b)           Conviction of the Contractor of a felony or any crime involving
embezzlement or theft during the Term or any embezzlement or theft from the
Company whether or not the subject of a conviction; or
 
(c)           Serious willful misconduct by the Contractor, including fraud
willful dishonesty or the substantial breach of any fiduciary duty owed to the
Company.
 
4.4           Resignations
 
In the event of a termination of this Agreement the Contractor shall immediately
resign any office or directorship in the Company or any of its Subsidiaries of
Associates which he holds by virtue of this Agreement or otherwise this contract
is to be replaced with a similar contract under circumstances where at its sole
discretion the Board of Directors shall determine that the Contractor should
continue to serve in any office or directorship.
 
4.5           Payment in the event of Termination.
 
(a)           After the termination of the Agreement for any reason by the
Company, including the inability of the Contractor to provide services due to
disability of the Contractor, but other than for Cause, the Company shall pay to
the Contractor the aggregate of (i) any unpaid Base Fee earned by that
Contractor hereunder prior to the Termination Date and any unreimbursed
expenses, plus an amount equal to the equivalent of the daily per diem rate
inherent in the base fee multiplied by the number of excess days spent prior to
the Termination Date over the number of days in the current annual period spent
in excess of the Time Commitment apportioned on a straight line time basis, AND
(ii) an amount, which is to be regarded as compensation for early termination,
equal to the Base Fee which would otherwise have been due from the Termination
Date to the then Expiration Date of the then Term, if the Expiration Date is
after the Termination Date.
 
(b)           Upon termination of the Agreement by the Company for Cause the
Company shall pay the Contractor the unpaid Base Fee earned through the
Termination Date and unreimbursed, actual expenses incurred by Executive in
furtherance of the Company’s business, subject to any rights of set off for
damages to the Company as it asserts.  Except as provided in this agreement or
by law, upon termination for Cause, the Company shall have no further financial
obligation to Executive.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Upon termination of the Agreement by the Contractor (and for this
purpose the death of the Contractor shall be regarded as Termination by the
Contractor with Notice given from the date of the Contractor’s death) the
Company shall pay the Contractor any unpaid Base Fee earned hereunder prior to
the Termination Date and any unreimbursed expenses.
 
ARTICLE V: Confidential Information and Non-Competition
 
5.1           Confidential Information
 
(a)           The Contractor recognizes that the services to be performed
hereunder are special, unique, and extraordinary and that, by reason of the
Agreement, the Contractor may acquire Confidential Information concerning the
operation of the Company, the use or disclosure of which would cause the Company
substantial loss and damages which could not be readily calculated and for which
no remedy at law would be adequate.  Accordingly, the Contractor  and agrees
with the Company that he will not (directly or indirectly) at any time, whether
during or after the Term, (i) knowingly use for an improper personal benefit any
Confidential Information that the Contractor may learn or has learned by reason
of the Agreement with the Company or (ii) disclose any such Confidential
Information to any Person except (A) in the performance of the Contractor’s
obligations to the Company hereunder, (B) as required by applicable law, (C) in
connection with the enforcement of the Contractor’s rights under this Agreement,
(D) in connection with any disagreement, dispute or litigation (pending or
threatened) between the Contractor and the Company or (E) with the prior written
consent of the Board of Directors.  As used herein, “Confidential Information”
includes information with respect to the operation and performance of the
Company, its investments, portfolio companies, products, services, facilities,
product methods, research and development, trade secrets and other intellectual
property, systems, patents and patent applications, procedures, manuals,
confidential reports, product price lists, customer lists, financial
information, business plans, prospects or opportunities (including, as
applicable, all of the foregoing information regarding the Company's past,
current and prospective portfolio companies); provided, however, that such term,
shall not include any information that (x) is or becomes generally known or
available other than as a result of a disclosure by the Contractor or (y) is or
becomes known or available to the Contractor on a non-confidential basis from a
source (other than the Company) that, to the Contractor's knowledge, is not
prohibited from disclosing such information to the Contractor by a legal,
contractual, fiduciary or other obligation to the Company.
 
(b)           The Contractor confirms that all Confidential Information is the
exclusive property of the Company.  All business records, papers and documents
kept or made by the Contractor during the Term relating to the business of the
Company shall be and remain the property of the Company at all times.  Upon the
request of the Company at any time, the Contractor shall promptly deliver to the
Company, and shall retain no copies of, any written materials, records and
documents made or coming into the Contractor’s possession during the Term
concerning the business or affairs of the Company other than personal materials,
records and documents (including notes and correspondence) of the Contractor not
containing proprietary information relating to such business or
affairs.  Notwithstanding the foregoing, the Contractor shall be permitted to
retain copies of, or have access to, all such materials, records and documents
relating to any disagreement, dispute or litigation (pending or threatened)
between them and the Company.
 
5.2           Non-Competition
 
(a)           Within the Term of the Agreement and for a period of one year
thereafter (such period being the “Restricted Period”), the Contractor shall
not, unless the Contractor receives the prior written consent of the Board of
Directors, own a material interest in, manage, operate, join, control, lend
money or render financial or other assistance to or participate in or be
connected with, as an officer, employee, Contractor, stockholder, consultant or
otherwise, any Person that competes with the Company in owning, operating or
managing and oilseed crush or biodiesel plant located in England or Wales, or
any other business actively being pursued by or developed by the Company during
the Term provided this is in line with the business plan as approved by the
board of directors of the Company.
 
(b)           The Contractor has carefully read and considered the provisions of
this Section 5.2 and, having done so, agrees that the restrictions set forth in
this Section 5.2 (including the Restricted Period, scope of activity to be
restrained and the geographical scope) are fair and reasonable and are
reasonably required for the protection of the interests of the Company, its
officers, directors, employees, creditors and shareholders.  The Contractor
understands that the restrictions contained in this Section 5.2 may limit his
ability to engage in a business similar to the Company's business, but
acknowledges that he will receive sufficiently high remuneration from the
Company hereunder to justify such restrictions.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           During the Restricted Period, the shall not, whether for his own
account or for the account of any other Person (excluding the Company),
intentionally (i) solicit, endeavor to entice or induce any employee or
contractor of the Company to terminate the Executive's employment or contractors
contract with the Company or accept employment with anyone else or (ii)
interfere in a similar manner with the business of the Company including its
contracting parties, customers or clients, suppliers, creditors and financiers.
 
(d)           In the event that any provision of this Section 5.2 relating to
the Restricted Period or the areas of restriction shall be declared by a court
of competent jurisdiction to exceed the maximum time period or areas such court
deems reasonable and enforceable, the Restricted Period or areas of restriction
deemed reasonable and enforceable by the court shall become and thereafter be
the maximum time period and/or areas.
 
5.3           Injunctive Relief
 
The Contractor acknowledges that a breach of any of the covenants contained in
this Article V may result in material irreparable injury to the Company for
which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely and that, in the event of such a
breach, any payments remaining under the terms of this Agreement shall cease and
the Company shall be entitled to obtain a temporary restraining order or a
preliminary or permanent injunction restraining the Contractor from engaging in
activities prohibited by this Article V or such other relief as may be required
to specifically enforce any of the covenants contained in this Article V.  The
Contractor agrees to and hereby does submit to in personal jurisdiction before
each and every such court for that purpose.
 
ARTICLE VI: Dispute Resolution
 
6.1           Disputes
 
In the event a dispute shall arise between the parties as to whether the
provisions of this Agreement have been complied with (a “Dispute”), the parties
agree to resolve such Dispute in accordance with the following procedure:
 
(a)           A meeting shall be held promptly between the parties, attended (in
the case of the Company) by one or more individuals with decision-making
authority regarding the Dispute, to attempt in good faith to negotiate a
resolution of the Dispute.
 
(b)           If, within 10 days after such meeting, the parties have not
succeeded in negotiating a resolution of the Dispute, the parties agree to
submit the Dispute to mediation in accordance with the Commercial Mediation
Rules of the American Arbitration Association except that Disputes with regard
to the existence of a Disability shall be resolved in accordance with the
definition of the term “Disability” above.
 
(c)           The parties will jointly appoint a mutually acceptable mediator,
seeking assistance in such regard from the American Arbitration Association if
they have been unable to agree upon such appointment within 10 days following
the 10-day period referred to in clause (b) above.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)           Upon appointment of the mediator, the parties agree to participate
in good faith in the mediation and negotiations relating thereto for 15 days.
 
(e)           If the parties are not successful in resolving the Dispute through
mediation within such 15-day period, the parties agree that the Dispute shall be
settled by arbitration in accordance with the Expedited Procedures of the
Commercial Arbitration Rules of the American Arbitration Association.
 
(f)           The fees and expenses of the mediator/arbitrators shall be borne
solely by the non-prevailing party or, in the event there is no clear prevailing
party, as the mediator/arbitrators deem appropriate.
 
(g)           Except as provided above, each party shall pay its own costs and
expenses (including, without limitation, attorneys' fees) relating to any
mediation/arbitration proceeding conducted under this Article VI.
 
(h)           All mediation/arbitration conferences and hearings will be held in
the greater London area.
 
(i)           In the event there is any disputed question of law involved in any
arbitration proceeding, such as the proper legal interpretation of any provision
of this Agreement, the arbitrators shall make separate and distinct findings of
all facts material to the disputed question of law to be decided and, on the
basis of the facts so found, express their conclusion of the question of
law.  The facts so found shall be conclusive and binding on the parties, but any
legal conclusion reached by the arbitrators from such facts may be submitted by
either party to a court of law for final determination by initiation of a civil
action in the manner provided by law.  Such action, to be valid, must be
commenced within 20 days after receipt of the arbitrators' decision.  If no such
civil action is commenced within such 20-day period, the legal conclusion
reached by the arbitrators shall be conclusive and binding on the parties.  Any
such civil action shall be submitted, heard and determined solely on the basis
of the facts found by the arbitrators.  Neither of the parties shall, or shall
be entitled to, submit any additional or different facts for consideration by
the court.  In the event any civil action is commenced under this paragraph (i),
the party who prevails or substantially prevails (as determined by the court) in
such civil action shall be entitled to recover from the other party all costs,
expenses and reasonable attorneys' fees incurred by the prevailing party in
connection with such action and on appeal.
 
(j)           Except as limited by paragraph (i) above, the parties agree that
judgment upon the award rendered by the arbitrators may be entered in any court
of competent jurisdiction.  In the event legal proceedings are commenced to
enforce the rights awarded in an arbitration proceeding, the party who prevails
or substantially prevails in such legal proceeding shall be entitled to recover
from the other party all costs, expenses and reasonable attorneys' fees incurred
by the prevailing party in connection with such legal proceeding and on appeal.
 
(k)           Except as provided above, (i) no legal action may be brought by
either party with respect to any Dispute and (ii) all Disputes shall be
determined only in accordance with the procedures set forth above.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE VII: Miscellaneous
 
7.1           Assignability
 
The obligations of the Contractor hereunder are personal to the Contractor and
may not be assigned or delegated by the Contractor or transferred in any manner
whatsoever, nor are such obligations subject to involuntary alienation,
assignment or transfer.  The Company shall have the right to assign this
Agreement and to delegate all rights, duties and obligations hereunder as
provided in Section 4, provided always that it will continue to be liable for
the obligations of the assignee in the event of default by the assignee.
 
7.2           Notices
 
All notices and all other communications provided for in the Agreement shall be
in writing and addressed (i) if to the Company, addressed at its principal
office address or such other address as it may have designated by written notice
to the Executive for purposes hereof, directed to the attention of the CEO with
a copy to the Secretary of the Company and (ii) if to the Contractor, at the
address written above, or to such other address as the Contractor may have
designated to the Company in writing for purposes hereof.  Each such notice or
other communication shall be deemed to have been duly given when delivered to
the receiving party by registered post to the address referred to above where
such delivery requires signature as proof of delivery by the receiving party.
 
7.3           Severability
 
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.
 
7.4           Successors: Binding Agreement
 
(a)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably acceptable to the Contractor, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.  Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement.
 
(b)           This Agreement and all rights of the Contractor hereunder shall
inure to the benefit of and be enforceable by the Contractor’s personal or legal
representatives, executors, administrators, successors, heirs, distributes,
devisees and legatees.  If the Contractor should die while any amounts would be
payable to the Contractor hereunder if the Contractor had continued to live, all
such amounts, unless otherwise provided herein, shall be paid, in an amount
calculated in accordance with the terms of this Agreement, to the Contractor’s
devisee, legatee, or other designee (as notified to the Company) or, if there be
no such designee, to the Contractor's estate. For the avoidance of doubt the
Company agrees that such payments will be made in this manner.
 
7.5           Amendments and Waivers
 
No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or in compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
 
 
9

--------------------------------------------------------------------------------

 
 
7.6           Entire Agreement, Termination of Other Agreements
 
This Agreement is an integration of the parties' agreement and no agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party that are not set forth
expressly in this Agreement. This Agreement supersedes any and all previous
agreements, oral or otherwise, express or implied, with respect to the subject
matter hereof between the parties.
 
7.7           Governing Law
 
THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF ENGLAND AND WALES.
 
7.8           Counterparts
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together will constitute one and
the same instrument.
 
[Signature page follows]
 

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.
 

  FLEX FUELS ENERGY, INC.          
 
By:
/s/ John Nangle       BY: Chairman      
Name: JOHN NANGLE
                    THE CONTRACTOR            
By:
/s/ Thomas Barr       
Name: Thomas Barr
 

 
 
 

 
                                                               

 
11

--------------------------------------------------------------------------------

 

Schedule 1
 


 
Disclosed Relationships
 


 
NONE.

 
 
 
 
 
12